Citation Nr: 1137788	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  09-20 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as secondary to service-connected diabetes mellitus, type II, and post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran had active service from February 1969 to February 1971.  He served in the Republic of South Vietnam from June 1969 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In June 2011 the Veteran testified at a hearing before the undersigned Veterans Law Judge in Newark, New Jersey.  A transcript of that hearing is on file.  

A December 2010 rating decision granted service connection for coronary artery disease, claimed as due to inservice exposure to herbicides, and assigned an initial 10 percent disability rating, both effective March 26, 2009.  The Veteran has not appealed either the effective date of that grant or the disability rating which has been assigned. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2010 the RO notified that the Veteran that he had not perfected a timely appeal from the October 2008 rating decision and that decision was final, such that new and material evidence was needed to reopen the claim.  In April 2008 the Veteran's service representative challenged this, stating that the current appeal had been initiated and perfected in a timely manner and, thus, new and material evidence was not required to reopen the claim but, rather, that the appeal stemmed from the initial denial of the original claim for service connection for sleep apnea.  

The Veteran's service representative is correct.  In this case, the Veteran's claim for service connection for sleep apnea was received in July 2008.  After being provided with notice of the Veterans Claims Assistance Act of 2000, the claim was denied in October 2008.  The Veteran filed a timely Notice of Disagreement (NOD) later in October 2008 and after the issuance of a Statement of the Case (SOC) in May 2009 the Veteran perfected the appeal in a timely manner by filing VA Form 9, Appeal to the Board of Veterans' Appeals in June 2009.  See generally 38 C.F.R. § 20.200 (2010) (An appeal consists of a timely filed Notice of Disagreement in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal).  

On VA examination in August 2008 the Veteran's claim file was not reviewed.  His history of treatment for sleep apnea was reported.  His symptoms had started a few years ago.  Moderately severe obstructive sleep apnea was diagnosed in October 2003.  It was noted that he had diabetes.  The diagnosis was obstructive sleep apnea.  In addendum in September 2008 the examiner reported that the claim file had been reviewed and stated that "[i]t is not known that diabetes Mellitus [sic] can cause - sleep apnoes [sic].  Patient's sleep apnoea [sic] is not secondary to veteran's Diabetes Mellitus Type II."  

At the June 2011 travel Board hearing the appellant testified that he had submitted a copy of a rating decision pertaining to another veteran because the other veteran had the very same disabilities that the appellant (in this case) now has.  Further, that other veteran had been service-connected for sleep apnea.  VA and outside medical personnel had determined that the appellant had sleep apnea.  He now used a sleep apnea machine to help him sleep.  The appellant testified that he had appeared for a VA examination concerning his claim for service connection for sleep apnea but he received only a five minute examination.  So, feeling that the examination was inadequate the appellant was submitting information obtained from the Internet.  Page 3 of the transcript of that hearing.  He was first diagnosed with sleep apnea in 2003 by an independent physician.  His wife had complained that during his sleep his snored and sometimes stopped breathing.  He had been dealing with "sugar" (diabetes) issues since 1985.  The information from the Internet that he had obtained indicated that having diabetes increased the likelihood of developing sleep apnea and that one in three diabetics also suffered from sleep apnea.  Page 4.  He also summarized the contents of other articles from the Internet which he submitted into evidence and discussed the findings in the rating action concerning another veteran.  Page 5.  

The presiding Veterans Law Judge explained to the appellant that the matter addressed in the rating decision pertaining to another veteran did not have precedent value and further observed that this particular rating decision indicated that in that case there had been a favorable medical opinion.  The appellant confirmed that he was challenging the accuracy of the examination which he had been provided.  He felt that any examination provided to him should take into account the additional information from the Internet which he had submitted.  Page 7.  The appellant affirmed that while the rating decision of another veteran did not have precedential value, it was offered for its persuasive value that the medical opinion in that case established, as a medical principle, that there can be a connection between diabetes and sleep apnea.  Page 10.  

At the hearing the Veteran submitted copies of several articles downloaded from the Internet concerning a connection between diabetes and sleep apnea, as well as VA outpatient treatment (VAOPT) records in 2009 and 2010.  However, he did not waive initial RO consideration of this additional evidence.  Some of these articles indicate that there is a link between diabetes and obstructive sleep apnea or that there is at least a higher prevalence of incidence of sleep apnea in patients who also have diabetes.  

It must be noted that the September 2008 opinion of the August 2008 VA examiner did not address the question of whether the Veteran's service-connected diabetes mellitus, type II, aggravated the Veteran's claimed sleep apnea.  Because this is a potential basis for granting service connection for sleep apnea, a medical opinion should be obtained which addresses this matter.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination for the purpose of determining whether his current obstructive sleep apnea was caused or aggravated by his service-connected diabetes or his service-connected PTSD, or a combination of both to include any contributing influence by any other service-connected disorder, such as his now service-connected coronary artery disease.  

The claims folder must be made available to and reviewed by the examiner in connection with the examination.  All tests deemed necessary should be conducted.  

The examiner should express an opinion as to whether it is more likely, less likely, or at least as likely as not that the Veteran's current obstructive sleep apnea was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected diabetes or his service-connected PTSD, or a combination of both to include any contributing influence by any other service-connected disorder, such as his now service-connected coronary artery disease, acting together in concert.  

If the examiner finds that the Veteran's sleep apnea was aggravated by any service-connected disorder or combination of the service-connected disorder, acting together in concert, the examiner should quantify the degree of aggravation, if possible.  

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

In rendering an opinion the examiner should address the information contained in the articles from the Internet which the Veteran has submitted into evidence.  

If no opinion can be rendered without resort to speculation please so state and provide the rationale therefor. 

2.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim by evaluating all evidence obtained after the SOC was issued.  

3.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) and provide them with the appropriate period of time within which to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

